CONTINUATION SHEET

Continuation of Box 3(a):
	The after final amendment filed March 1, 2021, would require further consideration and search since it adds the new limitation of generating a multidimensional acoustic wave for retaining functionalized material at nodes or antinodes within the acoustic standing wave field, which was not presented in prior amendments.  Additionally, the after final amendment requires the new limitation of tuning the multidimensional acoustic wave to control a dimension of specifically the nodes or antinodes, thus requiring further consideration and search.  The amendment would require evaluation of the prior art of record for consideration of whether the prior art of record teaches or suggests the new limitations, and a search of the art.

Continuation of Box 12:
	Applicant’s arguments filed March 1, 2021, assume entry of the after final amendment.  Since the after final amendment has not been entered, the claims must remain rejected under 35 U.S.C. 103 for the reasons set forth in the Final Office Action mailed December 30, 2020.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                  

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651